Name: Commission Regulation (EEC) No 2248/90 of 31 July 1990 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product;  information and information processing;  food technology;  agricultural activity;  economic policy
 Date Published: nan

 1 . 8 . 90 Official Journal of the European Communities No L 203/55 COMMISSION REGULATION (EEC) No 2248/90 of 31 July 1990 amending Regulation (EEC) No 2681/S3 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), Whereas Article 2 (3) of Commission Regulation No 2681 /83 (3), as last amended by Regulation (EEC) No 1685/90 (4), defines 'incorporation' for the purposes of qualifying for payment of production aid ; whereas aid is payable when oil seeds are incorporated, that is, processed and mixed to form an animal feedingstuff without extrac ­ tion of oil ; whereas the present language versions lack clarity as regards the minimum number of products with which the oil seeds must be mixed in order to qualify for production aid ; whereas this should be clarified ; whereas it should be made clear that eligibility for payment of the aid is dependent on the products being irreversibly processed and rendered ineligible for further aid applica ­ tions : whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 2681 /83 is hereby replaced by the following : '3 . 'Incorporation' means the mixing with at leat one other product to form an animal feedingstuff, of the oil seeds which are crushed or . milled before or after this operation without extraction of oil . This procedure must be such that the oil seeds lose their identity in such a way that the competent authority may ensure that the oil seeds so processed may not be the subject of a new aid application'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66. : (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 266, 28 . 9 . 1983, p. 1 . b) OJ No L 157, 22. 6 . 1990, p. 33 .